United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1263
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Jose Luis Ramos-Corona,                 *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: June 5, 2002
                              Filed: June 10, 2002
                                   ___________

Before MURPHY, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Luis Ramos-Corona pleaded guilty to one count of conspiring to distribute
and possess with intent to distribute 500 grams or more of a substance containing
methamphetamine, in violation of 21 U.S.C. § 846. After the district court1 sustained
Ramos-Corona’s objections to the presentence report’s drug-quantity determination
and 2-level firearm enhancement, he was subject to a Guidelines imprisonment range
of 97-121 months and a statutory mandatory minimum sentence of 120 months. The
court then sentenced him to 121 months in prison and 5 years supervised release.

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
       On appeal Ramos-Corona’s counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing the district court should
have sentenced Ramos-Corona to 120 rather than 121 months imprisonment. We may
not review a sentence, however, simply because it is at the top of a properly
calculated Guidelines range. See United States v. Woodrum, 959 F.2d 100, 101 (8th
Cir. 1992) (per curiam).

      Having found no nonfrivolous issues in our independent review of the record,
see Penson v. Ohio, 488 U.S. 75, 80 (1988), we grant counsel’s motion to withdraw
and we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-